                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     November 4, 2020

Via ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Fredy Renan Najera Montoya, S1 15 Cr. 378 (PGG)

Dear Judge Gardephe:

                We write in response to the defendant’s November 2, 2020 request that the Court
issue an order concerning the Government’s disclosure obligations. (Dkt. 151, at 1). The
defendant’s November 2, 2020 request attaches a September 29, 2020 email from defense counsel
to the Government in which counsel makes a number of claims related to the defendant’s
participation in General Julian Arístides González’s murder and a prison interaction between the
defendant and one of the Government’s cooperating witnesses.1 As defense counsel is aware, the
Government produced materials responsive to those matters almost two years ago in November
2018. The Government has not identified any undisclosed materials that relate to either of those
matters, and writes further below to explain why defense counsel’s claims are factually inaccurate,
without merit, and in one instance appear to breach the defendant’s plea agreement. Moreover, on
October 30, 2020, the Court issued an order pursuant to Federal Rule of Criminal Procedure 5(f)
to remind the Government of its disclosure obligations under Brady v. Maryland, 373 U.S. 83
(1963), and its progeny, and to summarize the potential consequences of violating those
obligations. (Dkt. 150). The Court’s October 30, 2020 order moots the defendant’s request, as
the Court already found earlier today. (Dkt. 152).

    THE DEFENDANT’S PARTICIPATION IN GENERAL GONZÁLEZ’S MURDER

                With respect to General Arístides González’s murder, defense counsel claims that
the Government (i) did not identify information supporting its claims about the defendant’s
participation in the murder or “vet the accuracy” of the anticipated testimony of cooperating
witness Devis Leonel Rivera Maradiaga; (ii) did not “properly disclose[]” that Wilter Blanco also
participated in the murder of another individual, which was addressed at the October 2019 trial of

1
  Defense counsel omitted other parts of his email correspondence with the Government. The
Government is attaching the complete correspondence as Exhibit A to this letter. The Government
respectfully submits Exhibit A under seal out of an abundance of caution because it includes
defense counsel’s objections to the Presentence Investigation Report.
The Honorable Paul G. Gardephe                                                              Page 2
November 4, 2020
Juan Antonio Hernandez Alvarado, No. 15 Cr. 379 (PKC); and (iii) has not explained how it
responded to a 2016 New York Times report implicating Blanco in General Arístides González’s
murder. These claims are without merit.

               First, the Government produced substantial materials in compliance with its
disclosure obligations concerning the defendant’s participation in the general’s murder. In
advance of trial, the Government filed two briefs describing the anticipated evidence against the
defendant with respect to that murder. (Dkt. 61 (Government’s motions in limine); Dkt. 79
(Government’s Supplemental Letter Brief regarding General González’s murder)). As detailed in
those submissions, the Government expected to prove that (i) General Arístides González began
investigating the defendant and other drug traffickers in Honduras in 2009 following a cocaine
shipment to Olancho, Honduras that drew law enforcement attention; (ii) in retaliation, Sergio
Neftali Mejia Duarte, on behalf of the defendant, contacted other drug traffickers, including Rivera
Maradiaga, and requested that they assist in killing General Arístides González in order to stop the
investigation and other similar investigations; (iii) Rivera Maradiaga, in turn, recruited members
of the Honduran National Police to carry out the murder; (iv) following the murder, the defendant
and Mejia Duarte provided Rivera Maradiaga with between approximately $250,000 and $300,000
in cash to pay the assassins who carried out the murder and during a meeting where that money
was present, the defendant congratulated Rivera Maradiaga for successfully coordinating General
Arístides González’s murder; and (v) the defendant acknowledged to another cooperating witness
that the murder cost hundreds of thousands of dollars.

               The defendant is simply wrong that the Government relied solely on Rivera
Maradiaga in making those claims. Rather, in its pretrial submissions, the Government detailed
the anticipated testimony of two other cooperating witnesses who implicated the defendant in the
murder and corroborated Rivera Maradiaga. (See generally Dkt. 79). With respect to each of
those witnesses, in November 2018, the Government produced all of their 3500 material, including
all statements made by them concerning the general’s murder (or any other topic). The
Government also produced all of the 3500 material for other non-testifying cooperating witnesses
who were implicated in General Arístides González’s murder. The Government did not withhold
any information provided by those witnesses (whether related to General Arístides González’s
murder or otherwise), as suggested by defense counsel in his November 2, 2020 filing. (Dkt. 151,
at 1 (seeking an order requiring the Government to reassess “any undisclosed evidence” related to
General González)). Thus, since at least November 2018, the defendant was fully aware of the
Government’s evidence against the defendant with respect to the general’s murder, including how
other cooperating witnesses corroborated the testimony of Rivera Maradiaga.

               Second, the defendant is wrong that the Government did not disclose, prior to trial,
Blanco’s participation in another murder or his alleged propensity for violence. As an initial
matter, Blanco’s participation in other acts of violence in no way undermines the Government’s
evidence that both Blanco and the defendant were among those who coordinated General Arístides
González’s murder, and defense counsel does not explain why it should. Regardless, Rivera
Maradiaga’s and another cooperating witness’s 3500 material, which, again, was produced to the
defendant in November 2018, both contain multiple references to Blanco’s participation in acts of
violence, including his role in the murder of “El Chino” and in the murder of other rivals. It is
true, as defense counsel notes, that another cooperating witness, Alexander Amilcar Ardon
Soriano, also testified at Hernandez Alvarado’s October 2019 trial about Blanco’s role in El
The Honorable Paul G. Gardephe                                                                  Page 3
November 4, 2020
Chino’s murder. However, Ardon Soriano did not begin proffering with the Government until
early 2019, months after the defendant’s scheduled trial and, thus, the Government was not aware
of this information at the time of the defendant’s anticipated trial. In any event, Ardon Soriano’s
information and testimony was consistent with information provided by Rivera Maradiaga about
Blanco’s role in El Chino’s murder, which, again, has no connection to the general’s murder.

                Third, defense counsel is wrong that the Government has a disclosure obligation
with respect to how it addressed a New York Times article reporting the participation of Blanco
in General Arístides González’s murder. “[T]he government has no duty to employ in the course
of a single investigation all of the many weapons at its disposal, and . . . the failure to utilize some
particular technique or techniques does not tend to show that a defendant is not guilty of the crime
with which he has been charged.” United States v. Saldarriaga, 204 F.3d 50, 53 (2d Cir. 2000)
(citing cases). Putting that authority aside, defense counsel’s claims with respect to the New York
Times report are not new ones, and the Government has responded to them in the past. (See, e.g.,
Dkt. 94 (defense motion to withdraw guilty plea, addressing the general’s murder); Dkt. 98
(Government memorandum addressing the New York Times report and the general’s murder)).
The New York Times report was consistent with the anticipated trial testimony of the
Government’s three cooperating witnesses referenced above—namely, that a group of powerful
drug traffickers, including the defendant, Blanco, and others conspired together to pay hundreds
of thousands of dollars to assassinate General Arístides González. Indeed, the article did not
suggest that Blanco was the only drug trafficker responsible for the murder. Rather, the authors
noted that the “chief suspects” of Honduran law enforcement “were a cell of high-ranking
commanders working hand-in-hand with drug traffickers.” (Dkt. 98, Ex. B). This statement is
consistent with the 3500 material of all the cooperating witnesses referenced above, including the
March 2017 testimony of Rivera Maradiaga at a sentencing hearing in which he stated that the
defendant, Blanco, and a number of other drug traffickers were responsible for the general’s
murder. (Dkt. 98, Ex. C, at Tr. 18; see also United States v. Lobo, No. 15 Cr. 174 (LGS), Dkt.
211, at 3-5 (order concluding that Rivera Maradiaga was “credible in light of the entirety of the
record and observations of his tone, demeanor and straightforward answers”)).

                 Finally, the Government will continue to provide the defendant with discoverable
materials related to General Arístides González’s murder to the extent any such materials are
identified. As the Government has made clear to the defendant, however, the Government is not
relying on the defendant’s participation in General Arístides González’s murder at sentencing,
which makes the defendant’s November 2 request even more of a red herring. The Government
chose not to proceed with respect to this murder at sentencing because doing so would have
required a lengthy Fatico hearing in a case in which sentencing proceedings have been repeatedly
delayed and in which the defendant has already admitted to (i) distributing at least 20,000
kilograms of cocaine; (ii) possessing firearms, including rocket-propelled grenade launchers and
grenades, as part of his drug-trafficking activities; (iii) using violence in connection with his drug-
trafficking activities; (iv) bribing law enforcement officers to facilitate his drug-trafficking
activities; (v) committing his drug-trafficking activities as part of a pattern of criminal conduct
engaged in as a livelihood; (vi) being an organizer or leader of his criminal activities; (vii) abusing
his position as a Honduran congressman to commit his crimes; and (viii) lying to the Court on
multiple occasions and obstructing justice. (See, e.g., Plea Agreement, at 3-5 (stipulating to 11
Guidelines sentencing enhancements)). Given the defendant’s extensive and in some ways
The Honorable Paul G. Gardephe                                                                                                                                                                                                                                                                                                                                Page 4
November 4, 2020
unprecedented record of criminality, the Government believes that proceeding to sentencing on
the current, undisputed record is in the interest of justice.

                       THE DEFENDANT’S PRISON STATEMENTS

                Defense counsel requests information concerning an interaction in prison between
the defendant and Rivera Maradiaga, which the defendant contends is relevant to whether the
defendant obstructed justice. The defendant agreed in his plea agreement that he lied about his
prison interaction with Rivera Maradiaga in a letter to the Court and obstructed justice by doing
so. Thus, defense counsel’s arguments to the contrary would constitute a breach of his plea
agreement. (Plea Agreement, at 5 (stipulating that the defendant willfully attempted to obstruct
justice by (i) making false statements regarding Rivera Maradiaga in an October 2, 2019 letter to
the Court; (ii) making false statements in a sworn statement filed with the Court on July 28, 2019;
and (iii) causing defense counsel to file an August 2, 2019 letter falsely claiming actual innocence
with respect to Count One of the Indictment)). Regardless, as noted, in November 2018, the
Government produced all of Rivera Maradiaga’s statements concerning his interaction with the
defendant. With respect to the prison separation of the defendant and Rivera Maradiaga, on March
14, 2018, the day the defendant arrived in the United States, the Government requested that the
Bureau of Prisons institute a separation order between the defendant and Rivera Maradiaga, among
others. When the Government learned that the defendant came into contact with Rivera Maradiaga
in prison, the Government immediately contacted the Bureau of Prisons to ensure that that order
was enforced. Defense counsel’s suggestion that the Government had “some expectation” that
Rivera Maradiaga would obtain information from the defendant in prison is baseless. (Dkt. 151,
Ex. A, at 3).

                                               ***

               In light of the foregoing, and based on the Court’s October 30, 2020 order pursuant
to Rule 5(f), the Government respectfully submits that no action is required in response to the
defendant’s November 2, 2020 request.

                                                             Respectfully submitted,

                                                             AUDREY STRAUSS
                                                             Acting United States Attorney

                                                       By: /s/
                                                             ______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                           Emil J. Bove III
                                                           Matthew Laroche
                                                           Jason Richman
                                                           Assistant United States Attorneys
                                                           (212) 637-2444 / 2420 / 2589

Cc:    Defense Counsel (Via ECF and Email)
